Citation Nr: 0518997	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-06 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
left total knee replacement.

2.  Entitlement to an evaluation in excess of 10 percent for 
metatarsalgia of the left foot.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  In February 2004, the Board remanded the 
case for additional development and for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  The required 
actions have been accomplished to the extent necessary, and 
the case has been returned to the Board for appellate review.  

VA treatment records dated in February 2005 show that the 
veteran complained of left knee numbness.  The examiner 
stated that the knee numbness may be due to neuritis from two 
scars.  This matter (i.e., the issue of entitlement to a 
separate rating for surgical scars of the left knee) is 
referred to the RO for appropriate action.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also Statement from the 
veteran received on March 3, 2005.


FINDINGS OF FACT

1.  The veteran's service-connected left total knee 
replacement is currently manifested by pain and some 
decreased range of motion.

2.  The veteran's service-connected metatarsalgia of the left 
foot is currently manifested by complaints of pain with no 
functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's total knee replacement of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5055 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's metatarsalgia of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5279, 5283, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
AMC to the appellant in February 2004 and the discussions in 
the January 2002 rating decision, February 2003 statement of 
the case, and February 2005 supplemental statements of the 
case.  The veteran was told of the requirements to 
successfully establish higher ratings and the reasons for the 
denial of his claims, advised of his and VA's respective 
duties, and asked to provide any information or evidence he 
had pertaining to the claim.  The content of these documents, 
when viewed in conjunction with one another, complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  

Adequate notice was not provided to the appellant prior to 
the initial RO adjudication of his claims in January 2002.  
However, any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did not 
provide any evidence that was not fully considered by the AMC 
in the subsequent adjudications contained in the supplemental 
statements of the case (SSOC) issued in February 2005.  There 
is simply no indication that disposition of his claims would 
have been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  He 
responded to the SSOC with a request for his case to be 
forwarded to the Board for decision without waiting the 
allotted 60 waiting period.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained VA records as well as service 
medical records.  Additional VA treatment records were 
obtained subsequent to the Board's remand that were 
considered in the SSOC issued in February 2005.  Although is 
appears that the veteran may have applied for Social Security 
Administration (SSA) disability benefits in 1990, these 
records, which are approximately 15 years old, would not be 
relevant to the current claims for an increase.  In a claim 
for increased rating, the most recent evidence is generally 
the most relevant, as the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).   It appears that all relevant evidence has been 
obtained.

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examinations in April 2001, February 2003, and February 2004.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  


II.  Left knee

Service connection was granted for left knee disability in 
November 1976.  The veteran underwent total left knee 
replacement in May 1990, with revision in April 2000.  Based 
on the revision, the RO granted a total rating effective from 
May 1990 to July 1991.  Since July 1991, a 30 percent rating 
has been in effect.  The current claim for increase was 
received in the form of a routine future examination dated in 
April 2001.  

VA examination report of the left knee dated in April 2001 
reflects complaints of heat, redness, stiffness, and lack of 
endurance, precipitated by activity and walking.  The veteran 
wore a knee brace for support.  Pain was 6-7/10, five times a 
week for one to three hours.  The knee had flexion to 80 
degrees, extension of 0 degrees.  The knee was stable with 
varus/valgus stress, with no pain, edema, erythema or 
effusion.  The exam was limited due to recent surgery on the 
foot.  The veteran walked with a limp due to the recent 
surgery.  The calf circumferences were 43.5 cm. on the right 
and 43 cm. on the left.  

VA treatment records dated in May 2001 showed complaints of 
ongoing left knee pain, variable, with variable swelling.  
The knee mechanics looked good, with trace to 1+ effusion.  
X-rays revealed some faint capsular calcifications.  The 
veteran was issued a clothing allowance for a left knee brace 
in August 2001.  

A VA examination report in February 2003 reflects that the 
veteran complained of constant knee pain, 4/10, swelling, 
heat, and instability.  Flares occurred with activity, with 
pain 7/10 and duration of one to two hours.  The flares 
occurred three times a week due to weather and activity.  The 
veteran wore a brace for stability.  He received a medical 
retirement in 1999.  He currently worked as a delivery person 
for casinos, two to three hours a day, seven days a week.  He 
could walk approximately one mile prior to having pain.  On 
physical examination, the veteran walked with normal gait.  
He had left knee flexion to 90 degrees, extension to 0.  
There was mild varus of the left knee.  There was stability 
with valgus/varus stress on the left.  There was no heat or 
swelling on palpation.  X-rays showed the left knee 
prosthesis was in place without loosening or fracture.  The 
assessment was total knee arthroplasty times two with 
residual pain.  

The veteran underwent additional VA examination in April 
2004.  The examiner laid out a history of the disability 
reflecting a thorough review of the claims folder.  The 
veteran complained of daily swelling, pain, and a wobbly 
feeling, but denied any giving way or subluxation of the 
knee.  He complained of lack of endurance due to pain due to 
activity greater than one hour.  He reported flare-ups at 
least once a day lasting from 20 to 25 minutes.  The veteran 
stated that he had to take a medical retirement due to his 
knee and foot, but was working part time a couple of days a 
week for a few hours at a bowling alley.  The job was fairly 
sedentary.  X-rays of the left knee showed excellent 
alignment with no fracture or loosening.  He had 95 degrees 
of flexion and 0 degrees extension.  Ligamentous stability 
was consistent with total knee replacement.  Circumference 6 
centimeters (cm) above the superior pole of the patella 
revealed 44.5 cm on the left and 45 cm on the right.  The 
veteran had good muscle tone of the lower extremities.  There 
was no objective evidence of painful motion on examination, 
and the knee was not unstable.  There was no edema or 
effusion.  There was no redness, heat, abnormal movement or 
guarding of movement.  The examiner observed that usual post 
operative range of motion was 0 to 110 degrees, but added 
that the best predictor was the pre-operative range of 
motion.  She did not predict additional loss of motion due to 
flare-ups based on mechanical problems, though the veteran 
may be limited by pain during flare-ups.  At the time of 
examination, she stated that the veteran had functional range 
of motion without incoordination, weakened movement or 
fatigability.  There was no evidence of severe painful 
motion, nonunion or loose union, ankylosis, or recurrent 
subluxation or lateral instability.  

VA orthopedic surgery consultation in February 2005 revealed 
the veteran's knee mechanics were okay.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

With such consideration, the Board has reviewed the pertinent 
record and determines that the currently assigned 30 percent 
rating for the veteran's left knee replacement is the proper 
rating for the disability, and higher evaluation is not 
warranted.  Id.

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Relevant regulation provides that following the prosthetic 
replacement of a knee joint, a 100 percent rating will be 
assigned for one year.  Thereafter, a 60 percent rating is 
warranted if there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 
5262, with a minimum rating of 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.  

The veteran's left knee is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 
medical record makes clear that there are no chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity that would approximate a 60 percent 
rating under Diagnostic Code 5055.  For example, VA 
examination of the left knee dated in April 2001 reflected no 
pain on physical evaluation.  VA examination report in 
February 2003 reflected residual pain, but it was not 
reported or described as severe.  VA examination in April 
2004 showed quadriceps circumference of 44.5 cm on the left 
and 45 cm on the right, and the veteran had good muscle tone 
of the lower extremities.  There was no objective evidence of 
painful motion on examination.  The examiner specifically 
concluded that the veteran did not have weakened movement and 
there was no evidence of severe painful motion.  

As such, the Board must determine whether there is an 
intermediate degree of residual weakness, pain or limitation 
of motion, which can be rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  

Extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more is rated as 60 percent disabling.  
Ankylosis of the knee in flexion between 20 and 45 degrees 
warrants a 50 percent rating.  Ankylosis of the knee in 
flexion between 10 and 20 degrees warrants a 40 percent 
rating.  38 C.F.R. 4.71a, Diagnostic Code 5256 (2004).  

Limitation of extension of the leg (normal being to 
approximately 0 degrees), will be rated as follows:  
Extension limited to 45 degrees is 50 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 20 
degrees is 30 percent.  Extension limited to 15 degrees is 20 
percent.  Extension limited to 10 degrees is 10 percent.  
Extension limited to 5 degrees is 0 percent.  38 C.F.R. 
4.71a, Diagnostic Code 5261 (2004).

Nonunion of the tibia and fibula, with loose motion requiring 
a brace, is rated at 40 percent.  38 C.F.R. 4.71a, Diagnostic 
Code 5262 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The veteran's left knee is not in ankylosis; at worst, range 
of motion was from 0 to 80 degrees.  Although he wears a knee 
brace, there is no evidence of nonunion of the tibia and 
fibula with loose motion requiring such.  Rather, recent x-
rays revealed that the left knee prosthesis was in place 
without loosening or fracture.  The VA examiner in 2004 
stated that there was no nonunion or loose union.  Thus, 
increased intermediate ratings under Diagnostic Codes 5256 
and 5262 are not warranted.  

Moreover, extension of the veteran's left knee fails to 
reflect a degree of impairment under the rating schedule that 
warrants a disability rating in excess of 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  All VA examinations 
and assessments show left knee extension is full, or to 0 
degrees.  There have been no findings of extension limited to 
30 or 45 degrees, so as to warrant a 40 or 50 percent rating.

VA has also considered whether separate intermediate ratings 
for extension and flexion of the left knee are appropriate.  
VA General Counsel has issued VAOPGCPREC 9-2004, which 
provides that a veteran can receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  

Limitation of flexion is rated under diagnostic code 5260.  
Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion limited to 60 degrees is 0 percent.  38 
C.F.R. 4.71a, Diagnostic Code 5260 (2004).

Even applying VAOPGCPREC 9-2004, the range of motion findings 
here do not meet the criteria for separate ratings under 
Diagnostic Codes 5260 and 5261.  At no time, even taking into 
account the additional limitations imposed by pain as 
objectively demonstrated on examination, has flexion been 
limited to 60 degrees or has extension been limited to 5 
degrees.  Again, extension has consistently been to 0 degrees 
and flexion was at worst to 80 degrees.  These range of 
motion findings do not even meet the criteria for a 
noncompensable rating under Diagnostic Codes 5260 and 5261.  
Additionally, to assign separate compensable ratings solely 
based on painful motion under two separate diagnostic codes 
(i.e., Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14.  

Nor is the veteran entitled to a separate rating under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997); 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  There have been no 
findings of instability or subluxation of the left knee.  The 
knee was described as stable in April 2001 and February 2003.  
The VA examiner in April 2004 stated that there was no 
evidence of subluxation or lateral instability, and the 
veteran denied such symptoms.

The Board has also considered limitations imposed by pain.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has pain on motion of the 
knee.  Flare-ups reportedly occurred but were not observed.  
The VA examiner in February 2004 stated that the veteran may 
be limited by pain during flare-ups; however, at the time of 
examination he had functional range of motion without 
incoordination, weakened movement or fatigability.  This 
impairment is contemplated by the assignment of a 30 percent 
disability rating.  The veteran has not demonstrated 
extension of the left knee limited to 30 degrees so as to 
warrant a higher rating under Diagnostic Code 5261.  
Extension of his knee, which has been to 0 degrees, falls far 
short of the criteria for a higher rating.  Any pain 
affecting function of the knee is not shown to a degree 
beyond that contemplated by the current schedular evaluation 
assigned to this disability, as reflected by the medical 
findings of record which do not meet the criteria for the 
next higher schedular evaluation.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule in this 
case does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for higher rating for his 
left knee disability.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).


III.  Left foot

Service connection was granted for left foot metatarsalgia in 
a February 1993 rating decision, secondary to the left knee 
disorder.  The metatarsus is the part of the foot between the 
tarsus and the toes, its skeleton being the five long bones 
(the metatarsals) extending from the tarsis to the phalanges.  
See Dorland's Illustrated Medical Dictionary 1023 (28th ed. 
1994).  A 10 percent rating has been in effect since the 1993 
rating decision, with the exception of a temporary total 
convalescence evaluation from March 21, to May 1, 2001.  

VA treatment records dated in March 2001 showed a tender 
medial left great toe where a modest bunion existed.  There 
was very mild hallux valgus.  Metatarsalphalangeal (MTP) 
motion was excellent without significant pain.  The 
assessment was painful left bunion with minimal hallux 
valgus.  The veteran underwent a bunionectomy in March 2001.      

VA orthopedic examination in April 2001 (shortly after the 
bunionectomy on March 21, 2001) disclosed complaints of pain 
along the fifth metatarsal, swelling, warmth and 
fatigability.  Symptoms were aggravated by walking, standing, 
and feet in a dependent position.  Flare-ups occurred at 
intermittent stages, three to four times a day, and lasted 
from 1/2 hour to one hour.  The veteran stated that he could no 
longer bowl, play golf, weight train as aggressively as 
before, walk for exercise, use a treadmill, or do household 
chores or yard work.  He was not employed because of 
disability retirement.  He wore a bunion boot for status post 
bunionectomy and orthotics for flat feet.  Previous x-rays 
showed degenerative changes in the first metatarsalphalangeal 
(MTP) joint and left lateral metatarsal neuritis, all 
asymptomatic today.  There was a plantar callus proximal to 
the first metatarsal.  The assessment included left 
metatarsal neuritis.

VA treatment records dated in February 2002 showed complaints 
of forefoot pain.  There was no edema or erythema.  The 
fourth metatarsal was depressed below the level of adjacent 
metatarsals with some discomfort to palpation.  Pertinent 
diagnosed included metatarsalgia on the left.  The examiner 
noted scanning for Morton's-type orthotic to prevent 
recurrences.  In March 2002, the veteran reported that the 
orthotics helped greatly to relive his foot pain.  A VA 
treatment note dated in February 2002 indicated that the 
veteran injured his shoulder while bowling.  In May 2002, the 
veteran requested an additional pair of orthotic inserts, as 
they were working very well.

VA examination report dated in February 2003 reflected 
complaints of pain in the fifth metatarsal.  The pain was 
daily and sharp, rated as 8/10, with flares occurring one to 
two times a month.  Flare pain was 10/10, lasting one to two 
hours.  Symptoms of flares included redness, heat, and 
swelling.  Clinical evaluation showed the left toe was 
remarkable only for pain on palpation in the fifth 
metatarsal.  There was full range of motion of the MT and PIP 
joint without complaints of pain.  There was no redness, 
deformity or heat.  Vibratory sense was intact.  The 
assessment was left fifth toe metatarsal joint pain.  X-rays 
of the left foot revealed degenerative changes and a 
calcaneal spur.  

VA orthopedic examination was conducted in February 2004.  
The veteran complained of pain in the fifth toe for two 
years.  He said that the toe would become swollen and red 
about four times a week for about an hour and then go away on 
its own.  He had orthotics, but did no believe that they 
helped his toe much.  X-rays showed substantial spurring at 
the insertion point of the plantar fascia of the left foot, 
but no other abnormalities and no fractures of the 5th digit.  
The examiner noted no deformity of the left fifth toe, and it 
was not tender to palpation at the DIP or PIP joint.  
However, there was some tenderness laterally at the MT joint.  
There were no callosities or other signs of breakdown of the 
foot, nor was there unusual shoe wear, swelling, effusion, 
heat, or redness.  The examiner commented that the veteran 
had normal function of the foot, full range of motion of the 
toes, and no deformities related to the 5th toe metatarsalgia 
other than subjective reports of pain.  There was no 
functional loss based upon pain upon examination.  Review of 
the records by the examiner prompted her to comment that 
there were no complaints or comments in the last two years.  

The veteran's left foot metatarsalgia is evaluated in VA's 
Schedule for Rating Disabilities under Diagnostic Code 5279.  
The condition is rated 10 percent disabling under that code, 
which provides that anterior metatarsalgia (Morton's disease) 
unilateral or bilateral, is rated 10 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2004).  A rating of 
10 percent is the highest available under Diagnostic Code 
5279.

The VA Rating Schedule provides other Diagnostic Codes for 
rating foot disability.  For unilateral pes planus, or 
acquired flatfoot, a 30 percent rating is warranted if the 
medical evidence shows pronounced pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, with the condition not 
improved by orthopedic shoes or appliances.  When severe, a 
20 percent rating is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).  

The Board notes, however, that while pes planus was noted on 
examination in April 2004, service connection for pes planus, 
hallux valgus (bunion), heel spur, as secondary to service-
connected left knee replacement, has already been denied in 
an unappealed rating decision dated in March 2003.  

Malunion or nonunion of the tarsal or metatarsal bones are 
rated as 20 percent disabling when moderately severe, and 30 
percent disabling when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2004).  Foot injuries are also rated as 
20 percent disabling when moderately severe, and 30 percent 
disabling when severe.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The veteran's claims folder is replete with reference to 
complaints and treatment for his left foot.  The record also 
contains recent VA examination reports discussing the current 
nature and severity of his service-connected left foot 
metatarsalgia.

These aforementioned findings do not meet the criteria for an 
increased rating.  At no time has there been a finding of 
nonunion or malunion of the tarsal or metatarsal bones.  X-
rays in February 2004 showed spurring at the insertion point 
of the plantar fascia of the left foot, but no fractures, 
dislocations, or other anomalies.  
Accordingly, a higher rating is not warranted under 
Diagnostic Code 5283.  

With respect to Diagnostic Code 5284, the residuals of the 
veteran's left foot metatarsalgia are primarily of subjective 
complaints of pain and swelling with little, if any, 
functional deficit objectively shown.  For example, VA 
treatment records dated in March 2001 showed that MTP motion 
was excellent without significant pain, and on VA orthopedic 
examination in April 2001 the veteran's disability was 
described as asymptomatic by the examiner.  More recent 
examination in February 2003 revealed full range of motion of 
the MT and PIP joints without complaints of pain.  Of note, 
the VA examiner in February 2004 specifically stated that the 
veteran had normal function of the foot, full range of motion 
of the toes, and no deformities related to the 5th toe 
metatarsalgia other than subjective reports of pain.  There 
was no functional loss based upon pain upon examination.  
These findings do not support the conclusion that the 
veteran's left foot metatarsalgia is moderately severe.  
Again, although the veteran also suffers from hallux valgus, 
pes planus, and a heel spur, service connection is not in 
effect for these disabilities.  Therefore, such 
symptomatology cannot be taken into consideration when 
evaluating the veteran's service-connected metatarsalgia.

The Board has also considered limitations imposed by pain.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain of the left foot.  However, the VA 
examiner in February 2004 stated that there was no functional 
loss based upon pain upon examination.  The examiner stated 
that the veteran had normal function of the foot.  
Accordingly, any pain affecting function of the left foot due 
to metatarsalgia is not shown to a degree beyond that 
contemplated by the current schedular evaluation assigned to 
this disability, as reflected by the medical findings of 
record which do not meet the criteria for the next higher 
schedular evaluation.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule in this case 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for higher rating for his left 
foot metatarsalgia.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).


IV.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case, and the Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected knee and foot disorders under the 
appropriate diagnostic codes, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required any recent hospitalization for his knee 
or foot.  Hence, he does not have an exceptional disability 
as manifested by frequent hospitalizations.  

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to his knee and 
foot disorders.  Although he reported that he retired due to 
disability in 1999, the evidence shows that he has recently 
been employed part time as a delivery person and in a bowling 
alley.  He was able to bowl in 2002, at which time he injured 
his shoulder.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claims for consideration 
of an extraschedular rating for left knee and left foot 
disorders.  The disabilities are appropriately rated under 
the schedular criteria.


ORDER

An evaluation in excess of 30 percent for total knee 
replacement of the left knee is denied.

An evaluation in excess of 10 percent for metatarsalgia of 
the left foot is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


